NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10306

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00038-CRB

 v.
                                                MEMORANDUM *
FRANCISCO JAVIER LOPEZ MADRID,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Francisco Javier Lopez Madrid appeals from the district court’s order

affirming the judgment of conviction entered by a magistrate judge following

Lopez’s guilty plea to carrying a concealed weapon, in violation of 18 U.S.C. § 13

and California Penal Code § 25400(a)(1). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez contends that his conviction is unconstitutional because it violates his

rights under the Second Amendment. Contrary to the government’s argument,

Lopez has standing to present a facial challenge to the constitutionality of the

statute under which he was convicted. See Bond v. United States, 564 U.S. 211,

217 (2011). But, as Lopez acknowledges, his claim is foreclosed by Peruta v.

County of San Diego, 824 F.3d 919, 927 (9th Cir. 2016) (en banc).

      AFFIRMED.




                                          2                                    16-10306